EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 75 to Registration Statement No. 02-42722 on Form N-1A of our report dated December 23, 2009, relating to the financial statements and financial highlights of Eaton Vance Income Fund of Boston, a series of Eaton Vance Series Trust II, appearing in the Annual Report on Form N-CSR of Eaton Vance Series Trust II, for the year ended October 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 25, 2010
